Title: To John Adams from David Sewall, 5 October 1819
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York. October 5th. 1819
				
				it is some time since I Wrote you, since which you have you have been bereaved of the Lady of your early years. may you have divine consolations, under this and every other afflictive dispensation.—The political dissolution of Maine from Massachusetts seems to be rapidly approaching; And to which I have been uniformly Opposed, upon the principal that one large State, united would have more preponderancy in the union, than when divided—As well as the necessary increase of expences in keeping the Wheels of Government in motion, without the prospect of an amelioration of circumstances, as it respects Maine. I wish our convention may have Wisdom to retaine all the features of Massa. Constitution, except the Numerous Representation in the Representative Body, and the unnecessary appendage of a Lt. Govr.—But why Need I be Anxious in this or indeed any other Worldly matter you may justly think that the period cannot be very distant when all these matters hcan have no effect on me personally.—But I cannot help, so long as I live, Wishing Well to the community of my nativity.—Our Classmate except Wentworth are all gone, let us have now and then an interchange of a few lines, if your Nerves will permit—My Health remains thro the favour of a kind providence; much more permanent than those persons of our advanced years have a rational prospect of enjoyining—In the course of last Week I made an excurtion to Wolborough, (about 45 Miles from hence) in my Chaize, and find no inconvenience, but rather a benefit by the Journey.your Sincere Friend / & humle. Sert.
				
					David Sewall
				
				
			